Citation Nr: 0101631	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-10 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2. Entitlement to service connection for impaired vision.

3. Entitlement to service connection for gastritis.

4.  Entitlement to service connection for pulmonary disease.  

5. Entitlement to service connection for allergy.

6. Entitlement to service connection for osteoarthritis.  


WITNESSES AT HEARING ON APPEAL

Appellant and two friends


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service from March to 
September 1945, and regular Philippine Army service from 
September 1945 to June 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Manila, Philippines, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for hearing 
loss, impaired vision, gastritis, pulmonary disease, allergy 
and osteoarthritis as secondary to service-connected malaria.  

The transcript of a personal hearing before a hearing officer 
at the RO in April 1999 reflects that the veteran indicated 
that he desired to reopen his claim of entitlement to service 
connection for bronchitis.  This issue is referred to the RO 
for the appropriate action.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

It does not appear that all of the veteran's service medical 
records and private treatment records have been secured, and 
he has not been afforded an adequate examination in order to 
determine whether hearing loss, impaired vision, gastritis, 
pulmonary disease, allergy and osteoarthritis can be related 
to his service-connected malaria.  

Accordingly, the case is REMANDED for the following:

1.  The veteran should be asked to submit 
any service medical records that he may 
have in his possession, specifically the 
separation examination report.  The RO 
should request the veteran's service 
medical records from all appropriate 
sources.  

2.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
hearing loss, impaired vision, gastritis, 
pulmonary disease, allergy and 
osteoarthritis since service, as well as 
any treatment records showing Quinine 
therapy.  After securing the necessary 
release(s), the RO should obtain copies 
of all records not already contained in 
the claims folder.  Specifically, the RO 
should take all necessary steps to obtain 
records of treatment provided by Dr. 
Ernesto Gondiga, Dr. Penez for malaria, 
gastritis and pulmonary disease, Dr. 
Spira for treatment of gastritis, upper 
respiratory infection and pronounced 
dermographism, Dr. Sohal for treatment 
with Quinine therapy, degenerative 
osteoarthritis, COPD, gastritis and 
stomach pain, Dr. Schnur and Dr. Rex for 
vision treatment or evaluation, and Dr. 
Fontecha for osteoarthritis and COPD, Dr. 
Loren, treatment records from Reserve 
Provincial Hospital in association with 
an audiological evaluation in about 1973, 
and any records of treatment from Dr. J. 
Capistrano, to include treatment records 
associated with Quinine therapy and a 
hearing evaluation, if available.   The 
RO should also inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2)).  

3.  The veteran should be afforded an 
appropriate examination or examinations 
to determine the nature and etiology of 
any hearing loss, decreased visual 
acuity, gastritis, pulmonary disease, 
allergy and osteoarthritis, to include an 
examination by a specialist in 
ophthalmology and/or a specialist in 
infectious disease.  The examiners should 
review the veteran's claims folder 
including a copy of this remand.  All 
necessary tests or studies should be 
performed.

After the entire claims folder, including 
service medical records, has been 
reviewed, the examiner or examiners 
should comment as to the correct 
diagnosis of any hearing loss, decreased 
visual acuity, gastritis, pulmonary 
disease, allergy and osteoarthritis, and 
whether it is more likely than not that 
any of the current disorders is related 
to the veteran's service-connected 
malaria.  The examiners should 
specifically state whether it is at least 
as likely as not that the cause of any 
decreased vision, to include any retina 
pigmentosa, is a result of treatment for 
the veteran's service-connected malaria.  
All findings should be reported in 
detail, a complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
clearly set forth.

4.  In adjudicating the veteran's claim, 
the RO should review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised that the examination(s) requested in this remand 
is deemed necessary to evaluate his claim, and that his 
failure, without good cause, to report for scheduled 
examinations could result in the denial of his claim.  38 
C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

